Same Case. — On a Re-Hearing.
THE judgment of the court, on an application for a re-hearing, was pronounced by
Peeston, J.
A re-heating having been prayed for by the defendants and appellees in this case, and the counsel for the plaintiffs consenting thereto; it is therefore ordered, adjudged and decreed that the judgment entered by this court in this cause on the 23d of December, 1850, be so amended as to read as follows : And that said plaintiffs, James Dundas, Mordecai D. Lewis, Samuel W. Jones, and Robert L. Pitjield, and Robert Iioioell, assignees and trustees of the Bank of the United States, recovor of and from the defendants, James Erwin, Yeatman, Woods Sf Co., and the partners of said firm, James Woods, Robert Woods, and Andrew Erwin, trustee for John and Jane Bell, in solido, the sum of fourteen thousand dollars, with eight per cent per annum interest thereon from 22d day of March, 1848, and costs in both courts. And it is further ox’dered and decreed that the re-hearing prayed for in this case be refused.